Fourth Court of Appeals
                                San Antonio, Texas
                                      March 17, 2020

                                   No. 04-20-00049-CV

            IN THE INTEREST OF L.V.S., P.M.S. AND P.M.S, CHILDREN,


                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-538
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER
       The District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended
to March 31,2020.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court